Case 1:19-cv-05490-ILG-RML Document 5 Filed 10/03/19 Page 1 of 4 PageID #: 15



IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

-------------------------------------------------------X
SHOLEM GREENFELD,

                                 Plaintiff,                Court File No.: 19-cv-5490-ILG-RML

v.                                                         Judge: I. Leo Glasser
                                                           Magistrate: Robert M. Levy
MRS BPO, LLC,

                                 Defendant.

-------------------------------------------------------X

                 DEFENDANT'S ANSWER AND AFFIRMATIVE DEFENSES

        Defendant MRS BPO, LLC (“MRS”), as and for its Answer to the claims asserted by

Plaintiff Sholem Greenfeld (“Plaintiff”), states as follows:

        MRS denies that it violated the Fair Debt Collection Practices Act ("FDCPA"), 15 U.S.C.

§ 1692 et seq., the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq., and any other

state or federal law with regard to Plaintiff and further denies any and all damages, liability,

and/or violations to the extent alleged therein.

                                      AFFIRMATIVE DEFENSES

        MRS reserves its right to assert additional affirmative defenses as may be applicable

upon the filing of a Complaint by Plaintiff.

                                  FIRST AFFIRMATIVE DEFENSE

        Plaintiff has failed to state a claim against MRS upon which relief can be granted.




                                                    1
4850850v1
Case 1:19-cv-05490-ILG-RML Document 5 Filed 10/03/19 Page 2 of 4 PageID #: 16



                             SECOND AFFIRMATIVE DEFENSE

        Pursuant to 15 U.S.C. § 1692k(c), to the extent a violation(s) is established and in the

event MRS is found to be a debt collector as defined in the FDCPA, which is specifically denied,

any such violation(s) was not intentional and resulted from a bona fide error, notwithstanding the

maintenance of procedures reasonably adapted to avoid such error.

                               THIRD AFFIRMATIVE DEFENSE

        Assuming Plaintiff suffered any damages, Plaintiff has failed to mitigate his damages or

take other reasonable steps to avoid or reduce his damages.

                             FOURTH AFFIRMATIVE DEFENSE

        Should Plaintiff bring this matter on behalf of a class, Plaintiff fails in whole or in part to

satisfy the requirements for a class action.

                               FIFTH AFFIRMATIVE DEFENSE

        Should Plaintiff bring this matter on behalf of a class, this action should not be

maintained as a class action because individual questions predominate over common questions of

law and fact, and a class action is not superior to other available methods for the fair and

efficient adjudication of the matter.

        WHEREFORE, MRS prays for an order and judgment of this Court in its favor against

Plaintiff as follows:

            1. Dismissing all causes of action against MRS with prejudice and on the merits;
               and,

            2. Awarding MRS such other and further relief as the Court deems just and
               equitable.




                                               2
4850850v1
Case 1:19-cv-05490-ILG-RML Document 5 Filed 10/03/19 Page 3 of 4 PageID #: 17



Dated: October 3, 2019                 By /s/ Michael T. Etmund
                                         Michael T. Etmund, NY REG # 5168331
                                         Moss & Barnett, PA
                                         150 South Fifth Street, Suite 1200
                                         Minneapolis MN 55402-4129
                                         Telephone: (612) 877-5000
                                         Facsimile: (612) 877- 5050
                                         Michael.Etmund@lawmoss.com

                                         Aleksander Powietrzynski, Esq.
                                         Winston & Winston, P.C.
                                         155 E 44th Street, 5th Floor, Suite 142
                                         New York, New York 10017
                                         Tel: 212-922-9483
                                         Alex@winstonandwinston.com
                                         Attorneys for Defendant




                                   3
4850850v1
Case 1:19-cv-05490-ILG-RML Document 5 Filed 10/03/19 Page 4 of 4 PageID #: 18



                                CERTIFICATE OF SERVICE

        I hereby certify that on October 3, 2019, the foregoing document was filed with the Clerk

of the Court and served in upon the following non-ECF parties via U.S. mail:

        Sholem Greenfeld
        929 E 22nd Street
        Brooklyn, NY 11210
        Pro Se Plaintiff

                                             /s/ Michael T. Etmund
                                             Michael T. Etmund




                                            4
4850850v1
